DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 8/22/2019, IDS filed on 1/21/2020, 1/19/2021 and 3/14/2022 and preliminary amendment filed on 8/9/2021.    Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claims 1-20, the independent claims 1 and 11, from which the respective claims depend, recite the method/system comprising a combination of inventive steps/operations repeatedly performing the following operations:
	identifying a current subset of the feature tensor;
	determining whether a memory view into the scratchpad memory for
the current subset is consistent with a memory view of the current subset in the main
memory; and
	when the memory view into the scratchpad memory for the current
subset is not consistent with the memory view of the current subset in the main memory:
		loading the current subset of the feature tensor from the
		scratchpad memory into the matrix computation unit and, during the loading, conducting a general padding on the loaded subset of the feature tensor; and
computing a matrix computation between the current subset of the feature tensor and the filter using the matrix computation unit, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  In particular, although Gao et al. (swATOP: Automatically Optimizing Deep Learning Operators on SW26010 Many-Core Processor, Proceedings of the 48th International Conference on Parallel Processing, August 2019, 10 pages) teaches convolution computations for a neural network to be performed on a feature tensor and filter and padding applied to the feature tensor prior to performing the convolutional computation, involving transferring feature tensor data from a main memory of the hardware circuit to a scratchpad memory of the hardware circuit (see Fig. 1, algorithm 1; section 4.1; Fig. 4; sections 4.5.1 and 4.5.2), Gao et al. failed to teach or suggest the inventive steps/operations as claimed in which a determination is made whether the memory view into the scratch pad memory for the identified current subset of the feature tensor is consistent with a memory view of the current subset in the main memory, upon which the loading, conducting a general padding and matrix computation are performed, as claimed. Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process and a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the computations for a neural network, as normally found in the art of computer-aided data processing involving artificial intelligence using neural network; nor are  the claims directed to certain methods of organizing human activity. 	 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 10, 2022